Campbell, J.,
delivered the opinion of the court.
The demurrer to the replication to the plea of the Statute of Limitations was properly overruled. Trotter v. Erwin, 27 Miss. 772; Fisher v. Fisher, 43 Miss. 212. There is no distinction between an attachment by a non-resident creditor against a non-resident debtor and an attachment by a resident creditor against such debtor.
*622The action was defended in the Circuit Court, on the trial before the jury, as appears from the instructions, wholly on the ground that the plaintiffs had ratified the confessedly unauthorized act of their attorneys in accepting the transfer of another claim as payment of the claim of plaintiffs in their hands for collection. The well-established rule that an attorney, without express authorization, cannot receive any thing except money in payment of a claim intrusted to him for collection, was recognized in the trial, and the effort was to show ratification, by acquiescence on the part of the plaintiffs, of the action of their attorneys. This question was fairly submitted to the jury, and it is not apparent that they were misled by the instructions ; and we are not disposed to disturb the verdict, which is warranted by the evidence and was approved by the Circuit Court.
Judgment affirmed.